Title: From James Madison to Henry Lee, 30 November 1788
From: Madison, James
To: Lee, Henry


My Dear sir
Philadelphia Nov. 30th 1788.
Your favor of the 29th Ult: was received in N. York—the pleasing one of the 19th Inst. found me in this City, whither I had come with a veiw either to return to N. York or proceed to Virginia as circumstances might determine. I have not sooner acknowledged your first favor, because it intimated that the Subject of it admitted of delay, and I did not wish to precipitate a determination on it—although I did not foresee any addition of lights to guide me. The truth is I am fully satisfied that your calculations of advantage in the purchase are in substance at least well founded. I cannot be less so, that the proposition to me is the genuine offspring of a freindship, which demands the warmest returns and acknowledgedments [sic]. An opportunity of bettering my private circumstances cannot be prudently disregarded by me—and I need not add that one more acceptable could not be found, than that in which every instance of profit to myself would be a pleasing proof of concurrent profit to you. To these considerations nothing is opposed but an inability to make the contributions which would be due & necessary on my part—and a fixt aversion to becoming a burden in the contract, and to stand in the way perhaps of other freinds, who have an equal title to gratification, with the requisite means of giving effect to the plan. I do not know that within 12 months I could command more than one or two hundred pounds, unless I could dispose of property, which is not at present practicable.
You will see from the above explanation that notwithstanding my inclination, I dare not avail myself of your freindship on this occasion—any farther than arrangements can be engrossed in the Bargain which will make the bargain contribute itself the means of fulfilling its obligations, and its objects. So far I shall be happy in partaking its benefits in such proportion as you may think fit—not exceeding the reparation in your own behalf. How far the means can be extracted out of the bargain you alone can determine. I apprehend that one at least of the gentlemen on whom you have cast an eye, is in no condition at present to enter into such a speculation. Wadsfirth is probably able—but I cannot even guess his dispositions on the subject—of the other two I know nothing.
The measures pursued at Richmond are as impolitic as they are otherwise exceptionable—if alterations of a reasonable sort are really in view, they are much more attainable from Congress than from attempts to bring about another Convention. It is already decided that the latter mode is a hopeless pursuit—N. H—Mass—Con. N. J. Pena. & Delaware having appointed Senators known to be Bona fide freinds to the Constitution. From the 1st state will be Langdon & Bartlett—from the 2d—Bowdoin & Strong—from N. Jersey, Patterson & Elmer—the others you know. Maryland, S. Carolina & Georgia will make appointments of the like complexions. The elections of Reps. for Pena. is over, but the result is not yet known from all the counties, little doubt is entertained on one side, that it will prove favorable, though the other side do not renounce its hopes. In the city the majority was nearly as five to one. In Lancaster county still greater I am told, and in one or two others, the proportion not less. The Antifederal Counties however are farthest off, and have not yet been heard from. In Berks where unanimity almost prevailed on that side, the badness of the day and the height of the waters reduced the number of voters to about 400—although the county must contain several more. In general a small proportion of the people seemed to have voted. How far this is to be charged on the weather or an indifference to the occasion I am not able to say.
I am not yet entirely recovered from the complaint which was reproduced by the journey from N. York hither—nor am I yet absolutely decided whether I shall go back in consequence of the reappointment to Cons. or proceed forthwith to Vira. I mean to be a member of the H. of Reps. if elected to that Service—and to take the proper steps for offering my services. Those of a contrary character I shall certainly decline. Even the electioneering appearance of a trip to Vira. at this crisis is not a little grating to me. Present me in the best manner to Mrs. Lee. I am yrs affey
Js. Madison jr
